Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 14, 1974, convicting him of burglary in the second degree, attempted burglary in the second degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We believe that appellant’s guilt as to all elements of the crimes charged was demonstrated beyond a reasonable doubt. Appellant’s remaining contentions are without merit. Latham, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.